FRANK, Judge.
The appellants have urged twelve errors on appeal; only one, urged by Churchwell, is meritorious. The appellants contend that the cumulative effect of the events asserted here as errors denied them their right to a fair trial. We disagree and conclude from our review of the record that the claimed errors did not adversely affect the verdict. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Churchwell contends that a mistake occurred in the computation of the score-sheet. The state concedes the error. Twenty-five points were erroneously included on his scoresheet for two additional, but nonexistent, offenses at conviction. The inclusion of the additional points ele*236vated Churchwell one cell above the one in which a properly calculated scoresheet places him.
Thus, Churchwell’s sentence is reversed. The trial court shall resentence him within the guidelines pursuant to a properly calculated scoresheet. Testerman v. State, 508 So.2d 562 (Fla. 2d DCA 1987).
In all other aspects Robinson’s and Churchwell’s judgments and sentences are affirmed.
SCHEB, A.C.J., and PATTERSON, DAVID F., Associate Judge, concur.